NUMBER 13-11-00157-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


             IN RE TRACTOR SUPPLY CO. OF TEXAS, LP D/B/A
                   TRACTOR SUPPLY COMPANY #1104,
           TRACTOR SUPPLY COMPANY, AND VICTOR FONSECA


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                       Before Justices Garza, Vela, and Perkes
                         Memorandum Opinion Per Curiam1

       Relators, Tractor Supply Co. of Texas, LP d/b/a Tractor Supply Company #1104,

Tractor Supply Company, and Victor Fonseca, filed a petition for writ of mandamus on

March 22, 2011. The parties to this original proceeding have now filed an “Agreed

Motion to Dismiss in Aid of Settlement.” According to this motion, the parties have fully

and finally compromised and settled all matters of fact and things in controversy


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
between them. Accordingly, the parties request that we dismiss this original proceeding

with prejudice.

       The Court, having examined and fully considered the agreed motion to dismiss,

is of the opinion that the motion should be granted. Accordingly, we GRANT the motion

to dismiss and DISMISS this original proceeding with prejudice.

       It is so ORDERED.



                                               PER CURIAM


Delivered and filed
the 4th day of May, 2011.